COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §

                                                  §             No. 08-13-00195-CR

 IN RE: THE STATE OF TEXAS,                       §          AN ORIGINAL PROCEEDING

                            Relator.              §              IN MANDAMUS

                                                  §

                                                  §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Bonnie Rangel, Judge of the 171st District Court of El Paso County,

Texas, and concludes that Relator’s petition for writ of mandamus should be conditionally

granted. We therefore order Respondent to vacate the Order on Motion to Disqualify District

Attorney’s Office in Cause Number 20120D05588. We are confident Respondent will comply,

and the writ will issue only if Respondent fails to do so.

       IT IS SO ORDERED THIS 6TH DAY OF JUNE, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.